PER CURIAM.
Petitioner, Norman E. Pellerin, petitions this court for a writ of certiorari to review an order of the Florida Industrial Relations Commission disqualifying petitioner from unemployment compensation benefits.
On February 18, 1975 petitioner, Norman E. Pellerin, Was discharged from his employment as a Real Estate Investigator I with respondent, Florida Real Estate Commission. The reason given by respondent for petitioner’s discharge was that petitioner had not reached the level of performance required for his position.
Petitioner filed his claim for unemployment compensation benefits with the Florida Bureau of Unemployment Compensation. The bureau’s claims examiner determined that the petitioner was discharged from his employment due to unsatisfactory work performance, not for misconduct connected with his work, which would by law disqualify him from unemployment compensation benefits. The claims examiner, therefore, granted petitioner’s claim. Respondent filed an appeal with the Florida Unemployment Compensation Appeals Tribunal. An evidentiary hearing was held. The appeals referee entered a decision affirming the determination of the claims examiner. This decision was appealed by respondent to the Florida Industrial Relations Commission. The Industrial Relations Commission determined that the record did not support the decision of the appeals referee, and entered an order reversing said decision and disqualifying petitioner from unemployment compensation benefits. It is from this order that petitioner petitions for a writ of certiorari.
Upon review of the transcript of the record and after consideration of the briefs submitted by counsel for the respective parties, we determine that there existed competent substantial evidence to support the decision of the appeals referee. Therefore, the Florida Industrial Relations Commission erred in entering its order reversing said decision and disqualifying the petitioner from unemployment compensation benefits.
Accordingly, certiorari is granted and the order of the Florida Industrial Relations Commission is quashed, and the cause remanded to the Florida Industrial Relations Commission to reinstate the decision of the Florida Unemployment Compensation Appeals Tribunal.
Certiorari granted, with directions.
CROSS, DOWNEY and ALDERMAN, JJ., concur.